
	
		II
		109th CONGRESS
		2d Session
		S. 3698
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Jeffords (for
			 himself, Mrs. Boxer,
			 Mr. Lautenberg, Mr. Kennedy, Mr.
			 Leahy, Mr. Reed,
			 Mr. Akaka, Mr.
			 Dodd, Mr. Sarbanes, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to reduce emissions of carbon
		  dioxide, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Warming Pollution Reduction
			 Act.
		2.Global warming
			 pollution emission reductionsThe Clean Air Act (42 U.S.C. 7401 et seq.)
			 is amended by adding at the end the following:
			
				VIIComprehensive
				Global Warming Pollution Reductions
					
						Sec. 701. Findings.
						Sec. 702. Purposes.
						Sec. 703. Definitions.
						Sec. 704. Global warming pollution emission
				  reductions.
						Sec. 705. Conditions for accelerated global warming pollution
				  emission reduction.
						Sec. 706. Use of allowances for transition assistance and other
				  purposes.
						Sec. 707. Vehicle emission standards.
						Sec. 708. Emission standards for electric generation
				  units.
						Sec. 709. Low-carbon generation requirement.
						Sec. 710. Geological disposal of global warming
				  pollutants.
						Sec. 711. Research and development.
						Sec. 712. Energy efficiency performance standard.
						Sec. 713. Renewable portfolio standard.
						Sec. 714. Standards to account for biological sequestration of
				  carbon.
						Sec. 715. Global warming pollution reporting.
						Sec. 716. Clean energy technology deployment in developing
				  countries.
						Sec. 717. Paramount interest waiver.
						Sec. 718. Effect on other law.
					
					701.FindingsCongress finds that—
						(1)global warming poses a significant threat
				to the national security and economy of the United States, public health and
				welfare, and the global environment;
						(2)due largely to an
				increased use of energy from fossil fuels, human activities are primarily
				responsible for the release of carbon dioxide and other heat-trapping global
				warming pollutants that are accumulating in the atmosphere and causing surface
				air and subsurface ocean temperatures to rise;
						(3)as of the date of
				enactment of this title, atmospheric concentrations of carbon dioxide are 35
				percent higher than those concentrations were 150 years ago, at 378 parts per
				million compared to 280 parts per million;
						(4)the United States
				emits more global warming pollutants than any other country, and United States
				carbon dioxide emissions have increased by an average of 1.3 percent annually
				since 1990;
						(5)(A)during the past 100
				years, global temperatures have risen by 1.44 degrees Fahrenheit; and
							(B)from 1970 to the present, those
				temperatures have risen by almost 1 degree Fahrenheit;
							(6)8 of the past 10
				years (1996 to 2005) are among the 10 warmest years on record;
						(7)average
				temperatures in the Arctic have increased by 4 to 7 degrees Fahrenheit during
				the past 50 years;
						(8)global warming
				has caused—
							(A)ocean
				temperatures to increase, resulting in rising sea levels, extensive bleaching
				of coral reefs worldwide, and an increase in the intensity of tropical
				storms;
							(B)the retreat of
				Arctic sea ice by an average of 9 percent per decade since 1978;
							(C)the widespread
				thawing of permafrost in polar, subpolar, and mountainous regions;
							(D)the
				redistribution and loss of species; and
							(E)the rapid
				shrinking of glaciers;
							(9)the United States
				must adopt a comprehensive and effective national program of mandatory limits
				and incentives to reduce global warming pollution emissions into the
				atmosphere;
						(10)at the current
				rate of emission, global warming pollution concentrations in the atmosphere
				could reach more than 600 parts per million in carbon dioxide equivalent, and
				global average mean temperature could rise an additional 2.7 to 11 degrees
				Fahrenheit, by the end of the century;
						(11)although an
				understanding of all details of the Earth system is not yet complete, present
				knowledge indicates that potential future temperature increases could result
				in—
							(A)the further or
				complete melting of the Antarctic and Greenland ice sheets;
							(B)the disruption of
				the North-Atlantic Thermohaline Circulation (commonly known as the Gulf
				Stream);
							(C)the extinction of
				species; and
							(D)large-scale
				disruptions of the natural systems that support life;
							(12)there exists an
				array of technological options for use in reducing global warming pollution
				emissions, and significant reductions can be attained using a portfolio of
				options that will not adversely impact the economy;
						(13)the ingenuity of
				the people of the United States will allow the Nation to become a leader in
				solving global warming; and
						(14)it should be a
				goal of the United States to achieve a reduction in global warming pollution
				emissions in the United States—
							(A)to ensure that
				the average global temperature does not increase by more than 3.6 degrees
				Fahrenheit (2 degrees Celsius); and
							(B)to facilitate the
				achievement of an average global atmospheric concentration of global warming
				pollutants that does not exceed 450 parts per million in carbon dioxide
				equivalent.
							702.PurposesThe purposes of this title are—
						(1)to achieve a
				reduction in global warming pollution emissions compatible with ensuring
				that—
							(A)the average
				global temperature does not increase by more than 3.6 degrees Fahrenheit (2
				degrees Celsius) above the preindustrial average; and
							(B)total average
				global atmospheric concentrations of global warming pollutants do not exceed
				450 parts per million in carbon dioxide equivalent;
							(2)to reduce by
				calendar year 2050 the aggregate net level of global warming pollution
				emissions of the United States to a level that is 80 percent below the
				aggregate net level of global warming pollution emissions for calendar year
				1990;
						(3)to allow for an
				acceleration of reductions in global warming pollution emissions to
				prevent—
							(A)average global
				temperature from increasing by more than 3.6 degrees Fahrenheit (2 degrees
				Celsius) above the preindustrial average; or
							(B)global
				atmospheric concentrations of global warming pollutants from exceeding 450
				parts per million;
							(4)to establish a
				motor vehicle global warming pollution emission requirement;
						(5)to require
				electric generation units to meet a global warming pollution emission
				standard;
						(6)to establish
				rules for the safe geological sequestration of carbon dioxide;
						(7)to encourage
				energy efficiency and the use of renewable energy by establishing a renewable
				portfolio standard and an energy efficiency portfolio standard;
						(8)to provide for
				research relating to, and development of, the technologies to control global
				warming pollution emissions;
						(9)to position the
				United States as the world leader in reducing the risk of the potentially
				devastating, wide-ranging impacts associated with global warming; and
						(10)to promote,
				through leadership by the United States, accelerated reductions in global
				warming pollution from other countries with significant global warming
				pollution emissions.
						703.DefinitionsIn this title:
						(1)AcademyThe
				term Academy means the National Academy of Sciences.
						(2)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means,
				for each global warming pollutant, the quantity of the global warming pollutant
				that makes the same contribution to global warming as 1 metric ton of carbon
				dioxide, as determined by the Administrator, taking into account the study and
				report described in section 705(a).
						(3)FacilityThe
				term facility means all buildings, structures, or installations
				that are—
							(A)located on 1 or
				more contiguous or adjacent properties under common control of the same
				persons; and
							(B)located in the
				United States.
							(4)Global warming
				pollutantThe term global warming pollutant
				means—
							(A)carbon
				dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
							(F)sulfur
				hexafluoride; and
							(G)any other
				anthropogenically-emitted gas that the Administrator, after notice and comment,
				determines to contribute to global warming.
							(5)Global warming
				pollutionThe term global warming pollution means
				any combination of 1 or more global warming pollutants emitted into the ambient
				air or atmosphere.
						(6)Market-based
				programThe term market-based program means a
				program that places an absolute limit on the aggregate net global warming
				pollution emissions of 1 or more sectors of the economy of the United States,
				while allowing the transfer or sale of global warming pollution emission
				allowances.
						(7)NAS
				reportThe term NAS report means a report completed
				by the Academy under subsection (a) or (b) of section 705.
						704.Global warming
				pollution emission reductions
						(a)Emission
				reduction goalCongress declares that—
							(1)it shall be the
				goal of the United States, acting in concert with other countries that emit
				global warming pollutants, to achieve a reduction in global warming pollution
				emissions—
								(A)to ensure that
				the average global temperature does not increase by more than 3.6 degrees
				Fahrenheit (2 degrees Celsius); and
								(B)to facilitate the
				achievement of an average global atmospheric concentration of global warming
				pollutants that does not exceed 450 parts per million in carbon dioxide
				equivalent; and
								(2)in order to
				achieve the goal described in paragraph (1), the United States shall reduce the
				global warming pollution emissions of the United States by a quantity that is
				proportional to the share of the United States of the reductions that are
				necessary—
								(A)to ensure that
				the average global temperature does not increase more than 3.6 degrees
				Fahrenheit (2 degrees Celsius); and
								(B)to stabilize
				average global warming pollution concentrations globally at or below 450 parts
				per million in carbon dioxide equivalent.
								(b)Emission
				reduction milestones for 2020
							(1)In
				generalTo achieve the goal described in subsection (a)(1), not
				later than 2 years after the date of enactment of this title, after an
				opportunity for public notice and comment, the Administrator shall promulgate
				any rules that are necessary to reduce, by not later than January 1, 2020, the
				aggregate net levels of global warming pollution emissions of the United States
				to the aggregate net level of those global warming pollution emissions during
				calendar year 1990.
							(2)Achievement of
				milestonesTo the maximum extent practicable, the reductions
				described in paragraph (1) shall be achieved through an annual reduction in the
				aggregate net level of global warming pollution emissions of the United States
				of approximately 2 percent for each of calendar years 2010 through 2020.
							(c)Emission
				reduction milestones for 2030, 2040, and 2050Except as described
				in subsection (d), not later than January 1, 2018, after an opportunity for
				public notice and comment, the Administrator shall promulgate any rules that
				are necessary to reduce the aggregate net levels of global warming pollution
				emissions of the United States—
							(1)by calendar year
				2030, by 1/3 of 80 percent of the aggregate net level of
				global warming pollution emissions of the United States during calendar year
				1990;
							(2)by calendar year
				2040, by 2/3 of 80 percent of the aggregate net level of
				the global warming pollution emissions of the United States during calendar
				year 1990; and
							(3)by calendar year
				2050, by 80 percent of the aggregate net level of global warming pollution
				emissions of the United States during calendar year 1990.
							(d)Accelerated
				emission reduction milestonesIf an NAS report determines that
				any of the events described in section 705(a)(2) have occurred, or are more
				likely than not to occur in the foreseeable future, not later than 2 years
				after the date of completion of the NAS report, the Administrator, after an
				opportunity for public notice and comment and taking into account the new
				information reported in the NAS report, may adjust the milestones under this
				section and promulgate any rules that are necessary—
							(1)to reduce the
				aggregate net levels of global warming pollution emissions from the United
				States on an accelerated schedule; and
							(2)to minimize the
				effects of rapid climate change and achieve the goals of this title.
							(e)Report on
				achievement of milestonesIf an NAS report determines that a
				milestone under paragraph (1) or (2) of subsection (c) cannot be achieved
				because of technological infeasibility, the Administrator shall submit to
				Congress a notification of that determination.
						(f)Emission
				reduction policies
							(1)In
				generalIn implementing subsections (a) through (e), the
				Administrator may establish 1 or more market-based programs.
							(2)Market-based
				program policies
								(A)In
				generalIn implementing any market-based program, the
				Administrator shall allocate to households, communities, and other entities
				described in section 706(a) any global warming pollution emission allowances
				that are not allocated to entities covered under the emission
				limitation.
								(B)Recognition of
				emission reductions made in compliance with State and local
				lawsA market-based program may recognize reductions of global
				warming pollution emissions made before the effective date of the market-based
				program if the Administrator determines that—
									(i)(I)the reductions were
				made in accordance with a State or local law;
										(II)the State or local law is at least as
				stringent as the rules established for the market-based program under paragraph
				(1); and
										(III)the reductions are at least as
				verifiable as reductions made in accordance with those rules; or
										(ii)for any given
				entity subject to the market-based program, the entity demonstrates that the
				entity has made entity-wide reductions of global warming pollution emissions
				before the effective date of the market-based program, but not earlier than
				calendar year 1992, that are at least as verifiable as reductions made in
				accordance with the rules established for the market-based program under
				paragraph (1).
									(C)PublicationIf
				the Administrator determines that it is necessary to establish a market-based
				program, the Administrator shall publish notice of the determination in the
				Federal Register.
								(D)Limitations on
				market-based programs
									(i)DefinitionsIn
				this subparagraph:
										(I)Annual
				allowance priceThe term annual allowance price
				means the average market price of global warming pollution emission allowances
				for a calendar year.
										(II)Declining
				emissions cap with a technology-indexed stop priceThe term
				declining emissions cap with a technology-indexed stop price means
				a feature of a market-based program for an industrial sector, or on an
				economy-wide basis, under which the emissions cap declines by a fixed
				percentage each calendar year or, during any year in which the annual allowance
				price exceeds the technology-indexed stop price, the emissions cap remains the
				same until the occurrence of the earlier of—
											(aa)the date on
				which the annual allowance price no longer exceeds the technology-indexed stop
				price; or
											(bb)the date on
				which a period of 3 years has elapsed during which the emissions cap has
				remained unchanged.
											(III)Emissions
				capThe term emissions cap means the total number of
				global warming pollution emission allowances issued for a calendar year.
										(IV)Technology-indexed
				stop priceThe term technology-indexed stop price
				means a price per ton of global warming pollution emissions determined annually
				by the Administrator that is not less than the technology-specific average cost
				of preventing the emission of 1 ton of global warming pollutants through
				commercial deployment of any available zero-carbon or low-carbon technologies.
				With respect to the electricity sector, those technologies shall consist
				of—
											(aa)wind-generated
				electricity;
											(bb)photovoltaic-generated
				electricity;
											(cc)geothermal
				energy;
											(dd)solar
				thermally-generated energy;
											(ee)wave-based forms
				of energy;
											(ff)any fossil
				fuel-based electric generating technology emitting less than 250 pounds per
				megawatt hour; and
											(gg)any
				zero-carbon-emitting electric generating technology that does not generate
				radioactive waste.
											(ii)ImplementationIn
				implementing any market-based program under this Act, for the period prior to
				January 1, 2020, the Administrator shall consider the impact on the economy of
				the United States of implementing the program with a declining emissions cap
				through the use of a technology-indexed stop price.
									(iii)Other
				emitting sectorsThe Administrator may consider the use of a
				declining emissions cap with a technology-indexed stop price, or similar
				approaches, for other emitting sectors based on low-carbon or zero-carbon
				technologies, including—
										(I)biofuels;
										(II)hydrogen power;
				and
										(III)other sources
				of energy and transportation fuel.
										(g)Cost-effectivenessIn
				promulgating regulations under this section, the Administrator shall select the
				most cost-effective options for global warming pollution control and emission
				reduction strategies.
						705.Conditions for
				accelerated global warming pollution emission reduction
						(a)Report on
				global change events by the Academy
							(1)In
				generalThe Administrator shall offer to enter into a contract
				with the Academy under which the Academy, not later than 2 years after the date
				of enactment of this title, and every 3 years thereafter, shall submit to
				Congress and the Administrator a report that describes whether any of the
				events described in paragraph (2)—
								(A)have occurred or
				are more likely than not to occur in the foreseeable future; and
								(B)in the judgment
				of the Academy, are the result of anthropogenic climate change.
								(2)EventsThe
				events referred to in paragraph (1) are—
								(A)the exceedance of
				an atmospheric concentration of global warming pollutants of 450 parts per
				million in carbon dioxide equivalent; and
								(B)an increase of
				global average temperatures in excess of 3.6 degrees Fahrenheit (2 degrees
				Celsius) above the preindustrial average.
								(b)Technology
				reports
							(1)Definition of
				technologically infeasibleIn this subsection, the term
				technologically infeasible, with respect to a technology, means
				that the technology—
								(A)will not be
				demonstrated beyond laboratory-scale conditions;
								(B)would be
				unsafe;
								(C)would not
				reliably reduce global warming pollution emissions; or
								(D)would prevent the
				activity to which the technology applies from meeting or performing its primary
				purpose (such as generating electricity or transporting goods or
				individuals).
								(2)ReportsThe
				Administrator shall offer to enter into a contract with the Academy under which
				the Academy, not later than 2 years after the date of enactment of this title
				and every 3 years thereafter, shall submit to Congress and the Administrator a
				report that describes or analyzes—
								(A)the status of
				current global warming pollution emission reduction technologies,
				including—
									(i)technologies for
				capture and disposal of global warming pollutants;
									(ii)efficiency
				improvement technologies;
									(iii)zero-global-warming-pollution-emitting
				energy technologies; and
									(iv)above- and
				below-ground biological sequestration technologies;
									(B)whether any of
				the requirements under this title (including regulations promulgated under this
				title) mandate a level of emission control or reduction that, based on
				available or expected technology, will be technologically infeasible at the
				time at which the requirements become effective;
								(C)the projected
				date on which any technology determined to be technologically infeasible will
				become technologically feasible;
								(D)whether any
				technology determined to be technologically infeasible cannot reasonably be
				expected to become technologically feasible prior to calendar year 2050;
				and
								(E)the costs of
				available alternative global warming pollution emission reduction strategies
				that could be used or pursued in lieu of any technologies that are determined
				to be technologically infeasible.
								(3)Report
				evaluating 2050 milestoneNot later than December 31, 2037, the
				Administrator shall offer to enter into a contract with the Academy under
				which, not later than December 31, 2039, the Academy shall prepare and submit
				to Congress and the Administrator a report on the appropriateness of the
				milestone described in section 704(c)(3), taking into consideration—
								(A)information that
				was not available as of the date of enactment of this title; and
								(B)events that have
				occurred since that date relating to—
									(i)climate
				change;
									(ii)climate change
				technologies; and
									(iii)national and
				international climate change commitments.
									(c)Additional
				items in NAS reportIn
				addition to the information described in subsection (a)(1) that is required to
				be included in the NAS report, the Academy shall include in the NAS
				report—
							(1)an analysis of
				the trends in annual global warming pollution emissions by the United States
				and the other countries that collectively account for more than 90 percent of
				global warming pollution emissions (including country-specific inventories of
				global warming pollution emissions and facility-specific inventories of global
				warming pollution emissions in the United States);
							(2)an analysis of
				the trends in global warming pollution concentrations (including observed
				atmospheric concentrations of global warming pollutants);
							(3)a description of
				actual and projected global change impacts that may be caused by anthropogenic
				global warming pollution emissions, in addition to the events described in
				subsection (a)(2); and
							(4)such other
				information as the Academy determines to be appropriate.
							706.Use of
				allowances for transition assistance and other purposes
						(a)Regulations
				governing allocation of allowances for transition assistance to individuals and
				entities
							(1)In
				generalIn implementing any market-based program, the
				Administrator may promulgate regulations providing for the allocation of global
				warming pollution emission allowances to the individuals and entities, or for
				the purposes, specified in subsection (b).
							(2)RequirementsRegulations
				promulgated under paragraph (1) may, as the Administrator determines to be
				necessary, provide for the appointment of 1 or more trustees—
								(A)to receive
				emission allowances for the benefit of households, communities, and other
				entities described in paragraph (1);
								(B)to sell the
				emission allowances at fair market value; and
								(C)to distribute the
				proceeds of any sale of emission allowances to the appropriate
				beneficiaries.
								(b)Allocation for
				Transition AssistanceThe Administrator may allocate emission
				allowances, in accordance with regulations promulgated under subsection (a),
				to—
							(1)communities,
				individuals, and companies that have experienced disproportionate adverse
				impacts as a result of—
								(A)the transition to
				a lower carbon-emitting economy; or
								(B)global
				warming;
								(2)owners and
				operators of highly energy-efficient buildings, including—
								(A)residential
				users;
								(B)producers of
				highly energy-efficient products; and
								(C)entities that
				carry out energy-efficiency improvement projects pursuant to section 712 that
				result in consumer-side reductions in electricity use;
								(3)entities that
				will use the allowances for the purpose of carrying out geological
				sequestration of carbon dioxide produced by an anthropogenic global warming
				pollution emission source in accordance with requirements established by the
				Administrator;
							(4)such individuals
				and entities as the Administrator determines to be appropriate, for use in
				carrying out projects to reduce net carbon dioxide emissions through
				above-ground and below-ground biological carbon dioxide sequestration
				(including sequestration in forests, forest soils, agricultural soils,
				rangeland, or grassland in the United States);
							(5)such individuals
				and entities (including fish and wildlife agencies) as the Administrator
				determines to be appropriate, for use in carrying out projects to protect and
				restore ecosystems (including fish and wildlife) affected by climate change;
				and
							(6)manufacturers
				producing consumer products that result in substantially reduced global warming
				pollution emissions, for use in funding rebates for purchasers of those
				products.
							707.Vehicle
				emission standards
						(a)Vehicles under
				10,000 pounds
							(1)In
				generalNot later than January 1, 2010, the Administrator shall
				promulgate regulations requiring each fleet of automobiles sold by a
				manufacturer in the United States beginning in model year 2016 to meet the
				standards for global warming pollution emissions described in paragraph
				(2).
							(2)Emission
				standardsThe average global warming pollution emissions of a
				vehicle fleet described in paragraph (1) shall not exceed—
								(A)205 carbon
				dioxide equivalent grams per mile for automobiles with—
									(i)a
				gross vehicle weight of not more than 8,500 pounds; and
									(ii)a loaded vehicle
				weight of not more than 3,750 pounds;
									(B)332 carbon
				dioxide equivalent grams per mile for—
									(i)automobiles
				with—
										(I)a gross vehicle
				weight of not more than 8,500 pounds; and
										(II)a loaded vehicle
				weight of more than 3,750 pounds; and
										(ii)medium-duty
				passenger vehicles; and
									(C)405 carbon
				dioxide equivalent grams per mile for vehicles—
									(i)with a gross
				vehicle weight of between 8,501 pounds and 10,000 pounds; and
									(ii)that are not
				medium-duty passenger vehicles.
									(3)Heightened
				standardsAfter model year 2016, the Administrator may promulgate
				regulations that increase the stringency of emission standards described in
				paragraph (2) as necessary to meet the emission reduction goal described in
				section 704(e)(3).
							(b)Highway
				vehicles over 10,000 pounds
							(1)In
				generalNot later than January 1, 2010, the Administrator shall
				promulgate regulations requiring each fleet of highway vehicles over 10,000
				pounds sold by a manufacturer in the United States beginning in model year 2020
				to meet the standards for global warming pollution emissions described in
				paragraph (2).
							(2)Emission
				standardsThe average global warming pollution emissions of a
				vehicle fleet described in paragraph (1) shall not exceed—
								(A)850 carbon
				dioxide equivalent grams per mile for highway vehicles with a gross vehicle
				weight rating between 10,001 pounds and 26,000 pounds; and
								(B)1,050 carbon
				dioxide equivalent grams per mile for highway vehicles with a gross vehicle
				weight rating of more than 26,000 pounds.
								(3)Heightened
				standardsAfter model year 2020, the Administrator may promulgate
				regulations that increase the stringency of emission standards described in
				paragraph (2) as necessary to meet the emission reduction goal described in
				section 704(a)(1).
							(c)Adjustment of
				requirementsTaking into account appropriate lead times for
				vehicle manufacturers, if the Academy determines, pursuant to an NAS report,
				that a vehicle emission standard under this section is or will be
				technologically infeasible as of the effective date of the standard, the
				Administrator may, by regulation, modify the requirement to take into account
				the determination of the Academy.
						(d)Study
							(1)In
				generalNot later than January 1, 2008, the Administrator shall
				enter into a contract with the Academy under which the Academy shall conduct a
				study of, and submit to the Administrator a report on, the potential
				contribution of the non-highway portion of the transportation sector toward
				meeting the emission reduction goal described in section 704(a)(1).
							(2)RequirementsThe
				study shall analyze—
								(A)the technological
				feasibility and cost-effectiveness of global warming pollution reductions from
				the non-highway sector; and
								(B)the overall
				potential contribution of that sector in terms of emissions, in meeting the
				emission reduction goal described in section 704(a)(1).
								708.Emission
				standards for electric generation units
						(a)Initial
				standard
							(1)In
				generalNot later than 2 years after the date of enactment of
				this title, the Administrator shall, by regulation, require each unit that is
				designed and intended to provide electricity at a unit capacity factor of at
				least 60 percent and that begins operation after December 31, 2011, to meet the
				standard described in paragraph (2).
							(2)StandardBeginning
				on December 31, 2015, a unit described in paragraph (1) shall meet a global
				warming pollution emission standard that is not higher than the emission rate
				of a new combined cycle natural gas generating unit.
							(3)More stringent
				requirementsFor the period beginning on January 1 of the
				calendar year following the effective date of the regulation described in
				paragraph (1) and ending on December 31, 2029, the Administrator may increase
				the stringency of the global warming pollution emission standard described in
				paragraph (1) with respect to electric generation units described in that
				paragraph.
							(b)Final
				standardNot later than December 31, 2030, the Administrator
				shall require each electric generation unit, regardless of when the unit began
				to operate, to meet the applicable emission standard under subsection
				(a).
						(c)Adjustment of
				requirementsIf the Academy
				determines, pursuant to section 705, that a requirement of this section is or
				will be technologically infeasible at the time at which the requirement becomes
				effective, the Administrator, may, by regulation, adjust or delay the effective
				date of the requirement as is necessary to take into consideration the
				determination of the Academy.
						709.Low-carbon
				generation requirement
						(a)DefinitionsIn
				this section:
							(1)Base quantity
				of electricityThe term base quantity of electricity
				means the total quantity of electricity produced for sale by a covered
				generator during the calendar year immediately preceding a compliance year from
				coal, petroleum coke, lignite, or any combination of those fuels.
							(2)Covered
				generatorThe term covered generator means an
				electric generating unit that—
								(A)has a rated
				capacity of 25 megawatts or more; and
								(B)has an annual
				fuel input at least 50 percent of which is provided by coal, petroleum coke,
				lignite, or any combination of those fuels.
								(3)Low-carbon
				generationThe term low-carbon generation means
				electric energy generated from an electric generating unit at least 50 percent
				of the annual fuel input of which, in any year—
								(A)is provided by
				coal, petroleum coke, lignite, biomass, or any combination of those fuels;
				and
								(B)results in an
				emission rate into the atmosphere of not more than 250 pounds of carbon dioxide
				per megawatt-hour (after adjustment for carbon dioxide from the electric
				generating unit that is geologically sequestered in a geological repository
				approved by the Administrator pursuant to subsection (e)).
								(4)ProgramThe
				term program means the low-carbon generation credit trading
				program established under subsection (d)(1).
							(b)Requirement
							(1)Calendar years
				2015 through 2020Of the base quantity of electricity produced
				for sale by a covered generator for a calendar year, the covered generator
				shall provide a minimum percentage of that base quantity of electricity for the
				calendar year from low-carbon generation, as specified in the following
				table:
								
									
										
											Calendar year:Minimum annual percentage:
											
											20150.5
											
											20161.0
											
											20172.0
											
											20183.0
											
											20194.0
											
											20205.0
											
										
									
								
							(2)Calendar years
				2021 through 2025For each of calendar years 2021 through 2025,
				the Administrator may increase the minimum percentage of the base quantity of
				electricity from low-carbon generation described in paragraph (1) by up to 2
				percentage points from the previous year, as the Administrator determines to be
				necessary to achieve the emission reduction goal described in section
				704(a)(1).
							(3)Calendar years
				2026 through 2030For each of calendar years 2026 through 2030,
				the Administrator may increase the minimum percentage of the base quantity of
				electricity from low-carbon generation described in paragraph (1) by up to 3
				percentage points from the previous year, as the Administrator determines to be
				necessary to achieve the emission reduction goal described in section
				704(a)(1).
							(c)Means of
				complianceAn owner or operator of a covered generator shall
				comply with subsection (b) by—
							(1)generating
				electric energy using low-carbon generation;
							(2)purchasing
				electric energy generated by low-carbon generation;
							(3)purchasing
				low-carbon generation credits issued under the program; or
							(4)undertaking a
				combination of the actions described in paragraphs (1) through (3).
							(d)Low-carbon
				generation credit trading program
							(1)In
				generalNot later than January 1, 2008, the Administrator shall
				establish, by regulation after notice and opportunity for comment, a low-carbon
				generation trading program to permit an owner or operator of a covered
				generator that does not generate or purchase enough electric energy from
				low-carbon generation to comply with subsection (b) to achieve that compliance
				by purchasing sufficient low-carbon generation credits.
							(2)RequirementsAs
				part of the program, the Administrator shall—
								(A)issue to
				producers of low-carbon generation, on a quarterly basis, a single low-carbon
				generation credit for each kilowatt hour of low-carbon generation sold during
				the preceding quarter; and
								(B)ensure that a
				kilowatt hour, including the associated low-carbon generation credit, shall be
				used only once for purposes of compliance with subsection (b).
								(e)EnforcementAn
				owner or operator of a covered generator that fails to comply with subsection
				(b) shall be subject to a civil penalty in an amount equal to the product
				obtained by multiplying—
							(1)the number of
				kilowatt-hours of electric energy sold to electric consumers in violation of
				subsection (b); and
							(2)the greater
				of—
								(A)2.5 cents (as
				adjusted under subsection (g)); or
								(B)200 percent of
				the average market value of those low-carbon generation credits during the year
				in which the violation occurred.
								(f)ExemptionThis
				section shall not apply for any calendar year to an owner or operator of a
				covered generator that sold less than 40,000 megawatt-hours of electric energy
				produced from covered generators during the preceding calendar year.
						(g)Inflation
				adjustmentNot later than December 31, 2008, and annually
				thereafter, the Administrator shall adjust the amount of the civil penalty for
				each kilowatt-hour calculated under subsection (e)(2) to reflect changes for
				the 12-month period ending on the preceding November 30 in the Consumer Price
				Index for All Urban Consumers published by the Bureau of Labor Statistics of
				the Department of Labor.
						(h)Technological
				infeasibilityIf the Academy determines, pursuant to section 705,
				that the schedule for compliance described in subsection (b) is or will be
				technologically infeasible for covered generators to meet, the Administrator
				may, by regulation, adjust the schedule as the Administrator determines to be
				necessary to take into account the consideration of the determination of the
				Academy.
						(i)Termination of
				authorityThis section and the authority provided by this section
				terminate on December 31, 2030.
						710.Geological
				disposal of global warming pollutants
						(a)Geological
				carbon dioxide disposal deployment projects
							(1)In
				generalThe Administrator shall establish a competitive grant
				program to provide grants to 5 entities for the deployment of projects to
				geologically dispose of carbon dioxide (referred to in this subsection as
				geological disposal deployment projects).
							(2)LocationEach
				geological disposal deployment project shall be conducted in a geologically
				distinct location in order to demonstrate the suitability of a variety of
				geological structures for carbon dioxide disposal.
							(3)ComponentsEach
				geological disposal deployment project shall include an analysis of—
								(A)mechanisms for
				trapping the carbon dioxide to be geologically disposed;
								(B)techniques for
				monitoring the geologically disposed carbon dioxide;
								(C)public response
				to the geological disposal deployment project; and
								(D)the permanency of
				carbon dioxide storage in geological reservoirs.
								(4)Requirements
								(A)In
				generalThe Administrator shall establish—
									(i)appropriate
				conditions for environmental protection with respect to geological disposal
				deployment projects to protect public health and the environment; and
									(ii)requirements
				relating to applications for grants under this subsection.
									(B)RulemakingThe
				establishment of requirements under subparagraph (A) shall not require a
				rulemaking.
								(C)Minimum
				requirementsAt a minimum, each application for a grant under
				this subsection shall include—
									(i)a
				description of the geological disposal deployment project proposed in the
				application;
									(ii)an estimate of
				the quantity of carbon dioxide to be geologically disposed over the life of the
				geological disposal deployment project; and
									(iii)a plan to
				collect and disseminate data relating to each geological disposal deployment
				project to be funded by the grant.
									(5)PartnersAn
				applicant for a grant under this subsection may carry out a geological disposal
				deployment project under a pilot program in partnership with 1 or more public
				or private entities.
							(6)Selection
				criteriaIn evaluating applications under this subsection, the
				Administrator shall—
								(A)consider the
				previous experience of each applicant with similar projects; and
								(B)give priority
				consideration to applications for geological disposal deployment projects
				that—
									(i)offer the
				greatest geological diversity from other projects that have previously been
				approved;
									(ii)are located in
				closest proximity to a source of carbon dioxide;
									(iii)make use of the
				most affordable source of carbon dioxide;
									(iv)are expected to
				geologically dispose of the largest quantity of carbon dioxide;
									(v)are combined with
				demonstrations of advanced coal electricity generation technologies;
									(vi)demonstrate the
				greatest commitment on the part of the applicant to ensure funding for the
				proposed demonstration project and the greatest likelihood that the
				demonstration project will be maintained or expanded after Federal assistance
				under this subsection is completed; and
									(vii)minimize any
				adverse environmental effects from the project.
									(7)Period of
				grants
								(A)In
				generalA geological disposal deployment project funded by a
				grant under this subsection shall begin construction not later than 3 years
				after the date on which the grant is provided.
								(B)TermThe
				Administrator shall not provide grant funds to any applicant under this
				subsection for a period of more than 5 years.
								(8)Transfer of
				information and knowledgeThe Administrator shall establish
				mechanisms to ensure that the information and knowledge gained by participants
				in the program under this subsection are published and disseminated, including
				to other applicants that submitted applications for a grant under this
				subsection.
							(9)Schedule
								(A)PublicationNot
				later than 180 days after the date of enactment of this title, the
				Administrator shall publish in the Federal Register, and elsewhere as
				appropriate, a request for applications to carry out geological disposal
				deployment projects.
								(B)Date for
				applicationsAn application for a grant under this subsection
				shall be submitted not later than 180 days after the date of publication of the
				request under subparagraph (A).
								(C)SelectionAfter
				the date by which applications for grants are required to be submitted under
				subparagraph (B), the Administrator, in a timely manner, shall select, after
				peer review and based on the criteria under paragraph (6), those geological
				disposal deployment projects to be provided a grant under this
				subsection.
								(b)Interim
				standardsNot later than 3 years after the date of enactment of
				this title, the Administrator, in consultation with the Secretary of Energy,
				shall, by regulation, establish interim geological carbon dioxide disposal
				standards that address—
							(1)site
				selection;
							(2)permitting
				processes;
							(3)monitoring
				requirements;
							(4)public
				participation; and
							(5)such other issues
				as the Administrator and the Secretary of Energy determine to be
				appropriate.
							(c)Final
				standardsNot later than 6 years after the date of enactment of
				this title, taking into account the results of geological disposal deployment
				projects carried out under subsection (a), the Administrator shall, by
				regulation, establish final geological carbon dioxide disposal
				standards.
						(d)ConsiderationsIn
				developing standards under subsections (b) and (c), the Administrator shall
				consider the experience in the United States in regulating—
							(1)underground
				injection of waste;
							(2)enhanced oil
				recovery;
							(3)short-term
				storage of natural gas; and
							(4)long-term waste
				storage.
							(e)Termination of
				authorityThis section and the authority provided by this section
				terminate on December 31, 2030.
						711.Research and
				development
						(a)In
				generalThe Administrator shall carry out a program to perform
				and support research on global climate change standards and processes, with the
				goals of—
							(1)providing
				scientific and technical knowledge applicable to the reduction of global
				warming pollutants; and
							(2)facilitating
				implementation of section 704.
							(b)Research
				program
							(1)In
				generalThe Administrator shall carry out, directly or through
				the use of contracts or grants, a global climate change standards and processes
				research program.
							(2)Research
								(A)Contents and
				prioritiesThe specific contents and priorities of the research
				program shall be determined in consultation with appropriate Federal agencies,
				including—
									(i)the National
				Oceanic and Atmospheric Administration;
									(ii)the National
				Aeronautics and Space Administration; and
									(iii)the Department
				of Energy.
									(B)Types of
				researchThe research program shall include the conduct of basic
				and applied research—
									(i)to develop and
				provide the enhanced measurements, calibrations, data, models, and reference
				material standards necessary to enable the monitoring of global warming
				pollution;
									(ii)to assist in
				establishing a baseline reference point for future trading in global warming
				pollutants (including the measurement of progress in emission
				reductions);
									(iii)for
				international exchange as scientific or technical information for the stated
				purpose of developing mutually-recognized measurements, standards, and
				procedures for reducing global warming pollution; and
									(iv)to assist in
				developing improved industrial processes designed to reduce or eliminate global
				warming pollution.
									(3)Abrupt climate
				change research
								(A)Definition of
				abrupt climate changeIn this paragraph, the term abrupt
				climate change means a change in climate that occurs so rapidly or
				unexpectedly that humans or natural systems may have difficulty adapting to the
				change.
								(B)ResearchThe
				Administrator shall carry out a program of scientific research on potential
				abrupt climate change that is designed—
									(i)to develop a
				global array of terrestrial and oceanographic indicators of paleoclimate in
				order to identify and describe past instances of abrupt climate change;
									(ii)to improve
				understanding of thresholds and nonlinearities in geophysical systems relating
				to the mechanisms of abrupt climate change;
									(iii)to incorporate
				those mechanisms into advanced geophysical models of climate change; and
									(iv)to test the
				output of those models against an improved global array of records of past
				abrupt climate changes.
									(c)Sense of the
				SenateIt is the sense of the Senate that Federal funds for
				clean, low-carbon energy research, development, and deployment should be
				increased by at least 100 percent for each year during the 10-year period
				beginning on the date of enactment of this title.
						712.Energy
				efficiency performance standard
						(a)DefinitionsIn
				this section:
							(1)Electricity
				savings
								(A)In
				generalThe term electricity savings means
				reductions in end-use electricity consumption relative to consumption by the
				same customer or at the same new or existing facility in a given year, as
				defined in regulations promulgated by the Administrator under subsection
				(e).
								(B)InclusionsThe
				term savings includes savings achieved as a result of—
									(i)installation of
				energy-saving technologies and devices; and
									(ii)the use of
				combined heat and power systems, fuel cells, or any other technology identified
				by the Administrator that recaptures or generates energy solely for onsite
				customer use.
									(C)ExclusionThe
				term savings does not include savings from measures that would
				likely be adopted in the absence of energy-efficiency programs, as determined
				by the Administrator.
								(2)Retail
				electricity salesThe term retail electricity sales
				means the total quantity of electric energy sold by a retail electricity
				supplier to retail customers during the most recent calendar year for which
				that information is available.
							(3)Retail
				electricity supplierThe term retail electricity
				supplier means a distribution or integrated utility, or an independent
				company or entity, that sells electric energy to consumers.
							(b)Energy
				efficiency performance standardEach retail electricity supplier
				shall implement programs and measures to achieve improvements in energy
				efficiency and peak load reduction, as verified by the Administrator.
						(c)TargetsFor
				calendar year 2008 and each calendar year thereafter, the Administrator shall
				ensure that retail electric suppliers annually achieve electricity savings and
				reduce peak power demand and electricity use by retail customers by a
				percentage that is not less than the applicable target percentage specified in
				the following table:
							
								
									
										Calendar
						YearReduction in peak
						demandReduction in
						electricity use
										
									
									
										2008.25
						percent.25 percent
										
										2009.75
						percent.75 percent
										
										20101.75
						percent1.5 percent
										
										20112.75
						percent2.25 percent
										
										20123.75
						percent3.0 percent
										
										20134.75
						percent3.75 percent
										
										20145.75
						percent4.5 percent
										
										20156.75
						percent5.25 percent
										
										20167.75
						percent6.0 percent
										
										20178.75
						percent6.75 percent
										
										20189.75
						percent7.5 percent
										
										201910.75
						percent8.25 percent
										
										2020 and each calendar
						year thereafter11.75 percent9.0 percent
										
									
								
							
						(d)Beginning
				dateFor the purpose of meeting the targets established under
				subsection (c), electricity savings shall be calculated based on the sum
				of—
							(1)savings realized
				as a result of actions taken by the retail electric supplier during the
				specified calendar year; and
							(2)cumulative
				savings realized as a result of electricity savings achieved in all previous
				calendar years (beginning with calendar year 2006).
							(e)Implementing
				regulations
							(1)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator shall promulgate regulations to implement the targets
				established under subsection (c).
							(2)RequirementsThe
				regulations shall establish—
								(A)a national credit
				system permitting credits to be awarded, bought, sold, or traded by and among
				retail electricity suppliers;
								(B)a fee equivalent
				to not less than 4 cents per kilowatt hour for retail energy suppliers that do
				not meet the targets established under subsection (c); and
								(C)standards for
				monitoring and verification of electricity use and demand savings reported by
				the retail electricity suppliers.
								(3)Consideration
				of transmission and distribution efficiencyIn developing
				regulations under this subsection, the Administrator shall consider whether
				savings, in whole or part, achieved by retail electricity suppliers by
				improving the efficiency of electric distribution and use should be eligible
				for credits established under this section.
							(f)Compliance with
				State lawNothing in this section shall supersede or otherwise
				affect any State or local law requiring or otherwise relating to reductions in
				total annual electricity consumption, or peak power consumption, by electric
				consumers to the extent that the State or local law requires more stringent
				reductions than those required under this section.
						(g)Voluntary
				participationThe Administrator may—
							(1)pursuant to the
				regulations promulgated under subsection (e)(1), issue a credit to any entity
				that is not a retail electric supplier if the entity implements electricity
				savings; and
							(2)in a case in
				which an entity described in paragraph (1) is a nonprofit or educational
				organization, provide to the entity 1 or more grants in lieu of a
				credit.
							713.Renewable
				portfolio standard
						(a)Renewable
				energy
							(1)In
				generalThe Administrator, in consultation with the Secretary of
				Energy, shall promulgate regulations defining the types and sources of
				renewable energy generation that may be carried out in accordance with this
				section.
							(2)InclusionsIn
				promulgating regulations under paragraph (1), the Administrator shall include
				of all types of renewable energy (as defined in section 203(b) of the Energy
				Policy Act of 2005 (42 U.S.C. 15852(b))) other than energy generated
				from—
								(A)municipal solid
				waste;
								(B)wood contaminated
				with plastics or metals; or
								(C)tires.
								(b)Renewable
				energy requirementOf the base quantity of electricity sold by
				each retail electric supplier to electric consumers during a calendar year, the
				quantity generated by renewable energy sources shall be not less than the
				following percentages:
							
								
									
										Calendar year:Minimum annual percentage:
										
										2008 through 20095
										
										2010 through 201410
										
										2015 through 201915
										
										2020 and subsequent
						years20
										
									
								
							
						(c)Renewable
				energy credit programNot later than 1 year after the date of
				enactment of this title, the Administrator shall establish—
							(1)a program to
				issue, establish the value of, monitor the sale or exchange of, and track
				renewable energy credits; and
							(2)penalties for any
				retail electric supplier that does not comply with this section.
							(d)Prohibition on
				double countingA renewable energy credit issued under subsection
				(c)—
							(1)may be counted
				toward meeting the requirements of subsection (b) only once; and
							(2)shall vest with
				the owner of the system or facility that generates the renewable energy that is
				covered by the renewable energy credit, unless the owner explicitly transfers
				the renewable energy credit.
							(e)Sale under
				purpa contractIf the Administrator, after consultation with the
				Secretary of Energy, determines that a renewable energy generator is selling
				electricity to comply with this section to a retail electric supplier under a
				contract subject to section 210 of the Public Utilities Regulatory Policies Act
				of 1978 (16 U.S.C. 824a–3), the retail electric supplier shall be treated as
				the generator of the electric energy for the purposes of this title for the
				duration of the contract.
						(f)State
				programsNothing in this section precludes any State from
				requiring additional renewable energy generation under any State renewable
				energy program.
						(g)Voluntary
				participationThe Administrator may issue a renewable energy
				credit pursuant to subsection (c) to any entity that is not subject to this
				section only if the entity applying for the renewable energy credit meets the
				terms and conditions of this section to the same extent as retail electric
				suppliers subject to this section.
						714.Standards to
				account for biological sequestration of carbon
						(a)In
				generalNot later than 2 years after the date of enactment of
				title, the Secretary of Agriculture, with the concurrence of the Administrator,
				shall establish standards for accrediting certified reductions in the emission
				of carbon dioxide through above-ground and below-ground biological
				sequestration activities.
						(b)RequirementsThe
				standards shall include—
							(1)a national
				biological carbon storage baseline or inventory; and
							(2)measurement,
				monitoring, and verification guidelines based on—
								(A)measurement of
				increases in carbon storage in excess of the carbon storage that would have
				occurred in the absence of a new management practice designed to achieve
				biological sequestration of carbon;
								(B)comprehensive
				carbon accounting that—
									(i)reflects
				sustained net increases in carbon reservoirs; and
									(ii)takes into
				account any carbon emissions resulting from disturbance of carbon reservoirs in
				existence as of the date of commencement of any new management practice
				designed to achieve biological sequestration of carbon;
									(C)adjustments to
				account for—
									(i)emissions of
				carbon that may result at other locations as a result of the impact of the new
				biological sequestration management practice on timber supplies; or
									(ii)potential
				displacement of carbon emissions to other land owned by the entity that carries
				out the new biological sequestration management practice; and
									(D)adjustments to
				reflect the expected carbon storage over various time periods, taking into
				account the likely duration of the storage of carbon in a biological
				reservoir.
								(c)Updating of
				standardsNot later than 3 years after the date of establishment
				of the standards under subsection (a), and every 3 years thereafter, the
				Secretary of Agriculture shall update the standards to take into account the
				most recent scientific information.
						715.Global warming
				pollution reporting
						(a)In
				generalNot later than 2 years after the date of enactment of
				this title, and annually thereafter, any entity considered to be a major
				stationary source (as defined in section 169A(g)) shall submit to the
				Administrator a report describing the emissions of global warming pollutants
				from the entity for the preceding calendar year.
						(b)Voluntary
				reportingAn entity that is not described in subsection (a) may
				voluntarily report the emissions of global warming pollutants from the entity
				to the Administrator.
						(c)Requirements
				for reports
							(1)Expression of
				measurementsEach global warming pollution report submitted under
				this section shall express global warming pollution emissions in—
								(A)metric tons of
				each global warming pollutant; and
								(B)metric tons of
				the carbon dioxide equivalent of each global warming pollutant.
								(2)Electronic
				formatThe information contained in a report submitted under this
				section shall be reported electronically to the Administrator in such form and
				to such extent as may be required by the Administrator.
							(3)De minimis
				exemptionThe Administrator may specify the level of global
				warming pollution emissions from a source within a facility that shall be
				considered to be a de minimis exemption from the requirement to comply with
				this section.
							(d)Public
				availability of informationNot later than March 1 of the year
				after which the Administrator receives a report under this subsection from an
				entity, and annually thereafter, the Administrator shall make the information
				reported under this section available to the public through the
				Internet.
						(e)Protocols and
				methodsThe Administrator shall, by regulation, establish
				protocols and methods to ensure completeness, consistency, transparency, and
				accuracy of data on global warming pollution emissions submitted under this
				section.
						(f)EnforcementRegulations
				promulgated under this section may be enforced pursuant to section 113 with
				respect to any person that—
							(1)fails to submit a
				report under this section; or
							(2)otherwise fails
				to comply with those regulations.
							716.Clean energy
				technology deployment in developing countries
						(a)DefinitionsIn this section:
							(1)Clean energy
				technologyThe term clean energy technology means an
				energy supply or end-use technology that, over the lifecycle of the technology
				and compared to a similar technology already in commercial use in any
				developing country—
								(A)is reliable;
				and
								(B)results in
				reduced emissions of global warming pollutants.
								(2)Developing
				country
								(A)In
				generalThe term developing country means any
				country not listed in Annex I of the United Nations Framework Convention on
				Climate Change, done at New York on May 9, 1992.
								(B)InclusionThe
				term developing country may include a country with an economy in
				transition, as determined by the Secretary.
								(3)Task
				ForceThe term Task Force means the Task Force on
				International Clean, Low-Carbon Energy Cooperation established under subsection
				(b)(1).
							(b)Task
				force
							(1)EstablishmentNot
				later than 90 days after the date of enactment of this title, the President
				shall establish a task force to be known as the Task Force on
				International Clean, Low Carbon Energy Cooperation.
							(2)CompositionThe
				Task Force shall be composed of—
								(A)the Administrator
				and the Secretary of State, who shall serve jointly as Co-Chairpersons;
				and
								(B)representatives,
				appointed by the head of the respective Federal agency, of—
									(i)the Department of
				Commerce;
									(ii)the Department
				of the Treasury;
									(iii)the United
				States Agency for International Development;
									(iv)the
				Export-Import Bank;
									(v)the Overseas
				Private Investment Corporation;
									(vi)the Office of
				United States Trade Representative; and
									(vii)such other
				Federal agencies as are determined to be appropriate by the President.
									(c)Duties
							(1)Initial
				strategy
								(A)In
				generalNot later than 1 year after the date of enactment of this
				title, the Task Force shall develop and submit to the President an initial
				strategy—
									(i)to support the
				development and implementation of programs and policies in developing countries
				to promote the adoption of clean, low-carbon energy technologies and
				energy-efficiency technologies and strategies, with an emphasis on those
				developing countries that are expected to experience the most significant
				growth in global warming pollution emissions over the 20-year period beginning
				on the date of enactment of this title; and
									(ii)(I)open and expand clean,
				low-carbon energy technology markets; and
										(II)facilitate the export of that technology
				to developing countries.
										(B)Submission to
				congressOn receipt of the initial strategy from the Task Force
				under subparagraph (A), the President shall submit the initial strategy to
				Congress.
								(2)Final
				strategyNot later than 2 years after the date of submission of
				the initial strategy under paragraph (1), and every 2 years thereafter—
								(A)the Task Force
				shall—
									(i)review and update
				the initial strategy; and
									(ii)report the
				results of the review and update to the President; and
									(B)the President
				shall submit to Congress a final strategy.
								(3)Performance
				criteriaThe Task Force shall develop and submit to the
				Administrator performance criteria for use in the provision of assistance under
				this section.
							(d)Provision of
				assistanceThe Administrator
				may—
							(1)provide assistance to developing countries
				for use in carrying out activities that are consistent with the priorities
				established in the final strategy; and
							(2)establish a pilot
				program that provides financial assistance for qualifying projects (as
				determined by the Administrator) in accordance with—
								(A)the final
				strategy submitted under subsection (c)(2)(B); and
								(B)any performance
				criteria developed by the Task Force under subsection (c)(3).
								717.Paramount
				interest waiver
						(a)In
				generalIf the President
				determines that a national security emergency exists and, in light of
				information that was not available as of the date of enactment of this title,
				that it is in the paramount interest of the United States to modify any
				requirement under this title to minimize the effects of the emergency, the
				President may, after opportunity for public notice and comment, temporarily
				adjust, suspend, or waive any regulations promulgated pursuant to this title to
				achieve that minimization.
						(b)ConsultationIn making an emergency determination under
				subsection (a), the President shall, to the maximum extent practicable, consult
				with and take into account any advice received from—
							(1)the Academy;
							(2)the Secretary of Energy; and
							(3)the Administrator.
							(c)Judicial
				reviewAn emergency
				determination under subsection (a) shall be subject to judicial review under
				section 307.
						718.Effect on
				other lawNothing in this
				title—
						(1)affects the ability of a State to take
				State actions to further limit climate change (except that section 209 shall
				apply to standards for vehicles); and
						(2)except as expressly provided in this
				title—
							(A)modifies or otherwise affects any
				requirement of this Act in effect on the day before the date of enactment of
				this title; or
							(B)relieves any person of the responsibility
				to comply with this
				Act.
							.
		3.Renewable
			 content of gasolineSection
			 211(o) of the Clean Air Act (as amended by section 1501 of the Energy Policy
			 Act of 2005 (Public Law 109–58; 119 Stat. 1067)) is amended—
			(1)in paragraph
			 (1)—
				(A)by redesignating
			 subparagraph (B) as subparagraph (E); and
				(B)by inserting
			 after subparagraph (A) the following:
					
						(B)Low-carbon
				renewable fuelThe term low-carbon renewable fuel
				means renewable fuel the use of which, on a full fuel cycle, per-mile basis,
				and as compared with the use of gasoline, achieves a reduction in global
				warming pollution emissions of 75 percent or
				more.
						;
				and
				(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (A)(i), by inserting and low-carbon renewable fuel after
			 renewable fuel; and
				(B)in subparagraph
			 (B)—
					(i)in
			 clause (iv), by striking (iv) Minimum applicable volume.—For the purpose of
			 subparagraph (A), the applicable volume and inserting the
			 following:
						
							(iv)Minimum
				applicable volume of renewable fuelFor the purpose of
				subparagraph (A), the minimum applicable volume of renewable
				fuel
							;
				and
					(ii)by
			 adding at the end the following:
						
							(v)Minimum
				applicable volume of low-carbon renewable fuelFor the purpose of
				subparagraph (A), the minimum applicable volume of low-carbon renewable fuel
				for calendar year 2015 and each calendar year thereafter shall be 5,000,000,000
				gallons.
							.
					4.Enforcement and
			 judicial review
			(a)Federal
			 enforcementSection 113 of the Clean Air Act (42 U.S.C. 7413) is
			 amended—
				(1)in subsection
			 (a)(3), by striking or title VI, and inserting title VI,
			 or title VII,;
				(2)in subsection
			 (b)(2), by striking or title VI, and inserting title VI,
			 or title VII,;
				(3)in subsection
			 (c)—
					(A)in the first
			 sentence of paragraph (1), by striking or title VI (relating to
			 stratospheric ozone control), and inserting title VI (relating
			 to stratospheric ozone control), or title VII (relating to global warming
			 pollution emission reductions),; and
					(B)in the first
			 sentence of paragraph (3), by striking or VI and inserting
			 VI, or VII;
					(4)in subsection
			 (d)(1)(B), by striking or VI and inserting VI, or
			 VII; and
				(5)in the first
			 sentence of subsection (f), by striking or VI and inserting
			 VI, or VII.
				(b)Establishment
			 of standardsSection 202 of
			 the Clean Air Act (42 U.S.C. 7521) is amended—
				(1)by redesignating the second subsection (f)
			 (as added by section 207(b) of Public Law 101–549 (104 Stat. 2482)) as
			 subsection (n); and
				(2)by inserting
			 after subsection (n) (as redesignated by paragraph (1)) the following:
					
						(o)Global warming
				pollution emission reductions
							(1)In
				generalNot later than January 1, 2010, the Administrator shall
				promulgate regulations in accordance with subsection (a) and section 707 to
				require manufacturers of motor vehicles to meet the vehicle emission standards
				established under subsections (a) and (b) of section 707.
							(2)Effective
				dateThe regulations promulgated under paragraph (1) shall take
				effect with respect to motor vehicles sold by a manufacturer beginning in model
				year 2016.
							.
				
				(c)Administrative
			 proceedings and judicial reviewSection 307 of the Clean Air Act (42 U.S.C.
			 7607) is amended—
				(1)in subsection
			 (b)(1)—
					(A)in the first
			 sentence—
						(i)by
			 striking section 111,, and inserting section
			 111,; and
						(ii)by
			 inserting any emission standard or requirement issued pursuant to title
			 VII, after under section 120,; and
						(B)in the second
			 sentence, by striking section 112,, and inserting section
			 112,; and
					(2)in subsection
			 (d)(1)—
					(A)in subparagraph
			 (T), by striking , and at the end;
					(B)in subparagraph
			 (U), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(V)the promulgation or revision of any
				regulation under title VII (relating to global warming
				pollution).
							.
					5.Federal fleet
			 fuel economySection 32917 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(3)New
				vehicles
					(A)In
				generalExcept as provided in subparagraph (B), each passenger
				vehicle purchased, or leased for a period of at least 60 consecutive days, by
				an Executive agency after the date of enactment of this paragraph shall be as
				fuel-efficient as practicable.
					(B)WaiverIn
				an emergency situation, an Executive agency may submit to Congress a written
				request for a waiver of the requirement under paragraph
				(1).
					.
		6.International
			 negotiations and trade restrictionsIt is the sense of the Senate that the
			 United States should act to reduce the health, environmental, economic, and
			 national security risks posed by global climate change, and foster sustained
			 economic growth through a new generation of technologies, by—
			(1)participating in
			 negotiations under the United Nations Framework Convention on Climate Change,
			 done at New York May 9, 1992, and leading efforts in other international
			 forums, with the objective of securing participation of the United States in
			 agreements that—
				(A)advance and
			 protect the economic and national security interests of the United
			 States;
				(B)establish
			 mitigation commitments by all countries that are major emitters of global
			 warming pollution, in accordance with the principle of common but
			 differentiated responsibilities;
				(C)establish
			 flexible international mechanisms to minimize the cost of efforts by
			 participating countries; and
				(D)achieve a
			 significant long-term reduction in global warming pollution emissions;
			 and
				(2)establishing a
			 bipartisan Senate observation group, the members of which should be designated
			 by the Chairman and Ranking Member of the Committee on Foreign Relations of the
			 Senate, and which should include the Chairman and Ranking Member of the
			 Committee on Environment and Public Works of the Senate—
				(A)to monitor any
			 international negotiations on climate change; and
				(B)to ensure that
			 the advice and consent function of the Senate is exercised in a manner to
			 facilitate timely consideration of any applicable treaty submitted to the
			 Senate.
				7.Report on trade
			 and innovation effectsNot
			 later than 2 years after the date of enactment of this Act, and annually
			 thereafter, the Secretary of Commerce, in consultation with the United States
			 Trade Representative, the Secretary of the Treasury, the Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator of the
			 Environmental Protection Agency (referred to in this section as the
			 Secretary), shall prepare and submit to Congress a report on the
			 trade, economic, and technology innovation effects of the failure of the United
			 States to adopt measures that require or result in a reduction in total global
			 warming pollution emissions in the United States, in accordance with the goals
			 for the United States under the United Nations Framework Convention on Climate
			 Change, done at New York on May 9, 1992.
		8.Climate change
			 in environmental impact statementsIn any case in which a Federal agency
			 prepares an environmental impact statement or similar analysis required under
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
			 Federal agency shall consider and evaluate—
			(1)the impact that
			 the Federal action or project necessitating the statement or analysis would
			 have in terms of net changes in global warming pollution emissions; and
			(2)the ways in which
			 climate changes may affect the action or project in the short term and the long
			 term.
			9.Corporate
			 environmental disclosure of climate change risks
			(a)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Securities and
			 Exchange Commission (referred to in this section as the
			 Commission) shall promulgate regulations in accordance with
			 section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) directing
			 each issuer of securities under that Act to inform securities investors of the
			 risks relating to—
				(1)the financial
			 exposure of the issuer because of the net global warming pollution emissions of
			 the issuer; and
				(2)the potential
			 economic impacts of global warming on the interests of the issuer.
				(b)Uniform format
			 for disclosureIn carrying out subsection (a), the Commission
			 shall enter into an agreement with the Financial Accounting Standards Board, or
			 another appropriate organization that establishes voluntary standards, to
			 develop a uniform format for disclosing to securities investors information on
			 the risks described in subsection (a).
			(c)Interim
			 interpretive release
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Commission shall issue an interpretive release clarifying that
			 under items 101 and 303 of Regulation S-K of the Commission under part 229 of
			 title 17, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act)—
					(A)the commitments
			 of the United States to reduce emissions of global warming pollution under the
			 United Nations Framework Convention on Climate Change, done at New York on May
			 9, 1992, are considered to be a material effect; and
					(B)global warming
			 constitutes a known trend.
					(2)Period of
			 effectivenessThe interpretive release issued under paragraph (1)
			 shall remain in effect until the effective date of the final regulations
			 promulgated under subsection (a).
				
